       Case: 1:18-cr-00349-SL Doc #: 36 Filed: 07/26/19 1 of 6. PageID #: 147



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITES STATES OF AMERICA,                   )      CASE NO. 1:18 CR 349
                                            )
               Plaintiff,                   )
                                            )      JUDGE SARA LIOI
v.                                          )
                                            )      SENTENCING MEMORANDUM
CALVIN C. CODY,                             )      OF CALVIN C. CODY
                                            )
               Defendant.                   )      CERTIFICATE OF SERVICE


       The Defendant, Calvin C. Cody, by and through undersigned counsel, hereby submits the

following memorandum to this Honorable Court for review prior to imposing a sentence.

Further, Mr. Cody requests a sentence that is appropriate but not greater than necessary, taking

into consideration the factors set forth in 18 U.S.C. §3553(a) and the attached Memorandum that

is incorporated herein by reference.



                                                   Respectfully submitted,



                                                   /s/ Samuel G. Amendolara
                                                   Samuel G. Amendolara #0009316
                                                   Attorney for Calvin C. Cody
                                                   755 Boardman-Canfield Road, Suite M-1
                                                   Youngstown, OH 44512
                                                   Telephone: (330) 423-0409 ext. 2
                                                   Fax: (330) 423-0411
       Case: 1:18-cr-00349-SL Doc #: 36 Filed: 07/26/19 2 of 6. PageID #: 148



                                  SENTENCING MEMORANDUM

I.     Brief Factual and Procedural Case History

       On May 30, 2018, Defendant Calvin C. Cody was at the Cleveland Clinic for a medical

appointment. Upon entering the facility, he was searched by hand-held metal detector and found

to be wearing body armor and was in possession of a 9mm Taurus pistol with 7 rounds of

ammunition. He was subsequently transported to the Cleveland Police Department for further

investigation.

       Since Mr. Cody was previously convicted of felony offenses, he was/is prohibited from

possessing the firearm which was on his person on the day of his arrest. A Northern District of

Ohio grand jury returned a one-count indictment on June 27, 2018 for being a Felon in

Possession of a Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(1).

       On November 6, 2018, the Court granted the defendant’s unopposed motion for a pre-

plea Criminal History Category Report. Mr. Cody thereafter pleaded guilty to the indictment on

April 12, 2019 pursuant to a Rule 11(c)(1)(C) plea agreement.

       Mr. Cody will now stand before this Honorable Court for sentencing on July 29, 2019.

II.    Personal Characteristics and History

       A. Medical History

       Mr. Cody, age 37, was diagnosed with neuroendocrine liver cancer in 2015. In 2017, he

was informed that his cancer progressed to stage 4 and, unfortunately, that it is terminal. During

his course of treatment, Mr. Cody was informed that he only has around three more years to live.

He has had three surgeries between 2016 and 2017 and requires another operation that would

possible extend his life. Cavin has also undergone treatment for his condition and is receiving




                                                2
         Case: 1:18-cr-00349-SL Doc #: 36 Filed: 07/26/19 3 of 6. PageID #: 149



further medical care from Dr. Thomas J. Chirchella and Dr. Adel Youssef. Mr. Cody was

subsequently prescribed a myriad of medications as part of his treatment regimen.

         Calvin’s malignant cancer creates many adverse effects that he is forced to deal with on a

daily basis. Mr. Cody suffers from intense abdominal pain that requires prescription opioids for it

to be tolerable. He constantly spits up blood and vomits. This has made normal functions like

sleeping, eating, and even breathing extremely difficult at times.

         The following notes from his medical records summarize many of the medical issues he

faces:




                                                 3
       Case: 1:18-cr-00349-SL Doc #: 36 Filed: 07/26/19 4 of 6. PageID #: 150



       It is evident that the Defendant is coping with life-threatening medical conditions. Mr.

Cody’s health will likely continue to decline with each passing day with little or no notice of

which day might be his last.

       It is not surprising that due to his debilitated physical condition, Calvin has incurred

numerous trips to the hospital just in the past year alone.

          February 8, 2019 – Admitted to Mercy Health St. Elizabeth’s hospital after referral
           from Dr. Youseff for abdomen and pelvis examination. Discharged 2/10/2019

          February 11, 2019 – Examined by Dr. Youseff

          February 14, 2019 – Laboratory blood draw at Mercy Health St. Elizabeth hospital
           revealed low white blood cell count

          February 20, 2019 – Admitted to Mercy Health St. Elizabeth’s hospital for abnormal
           HIAA levels. Referred by Dr. Jawad E. Francis; discharged 2/22/2019

          March 5, 2019 – Admitted to Mercy Health St. Elizabeth’s hospital on referral from
           Dr. Jawad E. Francis for CT scan. Discharged 3/7/2019

          March 7, 2019 – Admitted to Mercy Health St. Elizabeth’s hospital and received a
           CT scan that showed enlarged lymph nodes. Discharged 3/9/2019

       Evidently, Mr. Cody’s condition requires careful monitoring by medical professionals

and numerous hospital visits – sometimes more than one a day.

III.   Nature and Circumstances of the Offense

       Mr. Cody understands that he was and is forbidden from possessing a firearm and body

armor. Mr. Cody accepts full responsibility and has come to appreciate the seriousness of his

offense. He understands that he is not eligible for probation and knows he must be punished. He

knows that his actions are not justified in any manner.

IV.    Proposed Sentence

       As the PSI notes, Mr. Cody has a total offense level of 12 and a Criminal History

Category of VI. This provides a guideline imprisonment range of 30 – 37 months. Pursuant to the



                                                  4
       Case: 1:18-cr-00349-SL Doc #: 36 Filed: 07/26/19 5 of 6. PageID #: 151



Rule 11(c)(1)(C) plea agreement in this case, the parties agree that the appropriate disposition of

this case is a specific sentence of 33 months.

       Mr. Cody asserts that this sentence is justifiable and due to his deteriorating health,

respectfully requests this Honorable Court to consider house arrest/electronic monitoring as a

means of serving his sentence. Doing so will alleviate the constant burden on Mr. Cody and

prison staff regarding ongoing travel to his medical appointments as well as dealing with his

compromised physical condition in a house rather than in the confines of prison. Private housing

is available for him with his parents at 1314 East 114th Street, Cleveland, OH 44106. This was

the same residence Mr. Cody was residing at prior to his arrest.

       In an effort to address his compromised physical condition and medical issues, the

Defendant’s treatment and appointments could be verified by a probation officer or Marshal

service. Mr. Cody requires continued close medical supervision in order to successfully treat the

issues facing him.

V.     Conclusion

       Mr. Cody accepts responsibility for carrying a firearm when he was forbidden from doing

so and understands that he must be punished. He has had a tough life and will continue to suffer.

He realizes that any day could be his last. Attached is a letter from Dr. Adel Youssef outlining

Calvin’s prognosis and necessity to undergo the surgical procedure that could extend his life.

       Mr. Cody requests a sentence in accordance with 18 U.S.C. §3553(a), and given the

terminal illness and ongoing medical issues he faces, respectfully requests this Court to consider

commuting his prison sentence to house arrest and electronic monitoring.




                                                 5
       Case: 1:18-cr-00349-SL Doc #: 36 Filed: 07/26/19 6 of 6. PageID #: 152



                                                       Respectfully submitted,



                                                       /s/ Samuel G. Amendolara
                                                       Samuel G. Amendolara #0009316
                                                       Attorney for Calvin C. Cody
                                                       755 Boardman-Canfield Road, Suite M-1
                                                       Youngstown, OH 44512
                                                       Telephone: (330) 423-0409 ext. 2
                                                       Fax: (330) 423-0411




                                   CERTIFICATE OF SERVICE

I hereby certify that on July 26, 2019, a copy of the foregoing was filed electronically. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. All other

parties will be notified by Regular U.S. Mail. Parties may access this filing through the Court’s

system.


                                                /s/ SAMUEL G. AMENDOLARA
                                               Samuel G. Amendolara #0009316
                                               Attorney for Calvin C. Cody




                                                  6
